DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 04/15/2021.
Claims 1-16 and 19-20 are cancelled. Claim 17 is currently amended. Claim 18 is previously presented. Claims 21-38 are newly presented.  Claims 17-18 and 21-38 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 17-18 and 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 17 recites “A fruit and/or vegetable based product having effective preservative properties” and “wherein the fruit and/vegetable based product has broad-spectrum antimicrobial effects against bacterial, yeast and mold”. However, it is unclear if “effective preservative properties” is different from the “broad-spectrum antimicrobial effects”. Clarification is required.
Claims 18 and 21-37 ultimately depends from claim 17 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 38 recites “the product”, “the combined fruit and/or vegetable based product and preservative composition” and “the fruit and/or vegetable based product” throughout the claim. However, the same claim does not recite “a product” or “a fruit and/or vegetable based product”. There is insufficient antecedent basis for the limitation “the product” or “(the) fruit and/or vegetable based product” in the claim. For the purpose of examination, the limitation is interpreted to mean the fruit and/or vegetable based juice as recited in the claim. Appropriate correction is required. 
Claim 38 recites “A fruit and/or vegetable based juice having effective preservative properties” and “wherein the fruit and/vegetable based product has broad-spectrum antimicrobial effects against bacterial, yeast and mold”. However, it is unclear if “effective preservative properties” is different from the “broad-spectrum antimicrobial effects”. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 21-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (Barker, US Patent Application Publication No. 2004/0191396) in view of Wu (Wu, “An efficient fermentation method for the degradation of cyanogenic glycosides in flaxseed”, Food Additive and Contaminants”, 2012, 29(7), pages 1085-1091), Renteria, (Renteria, “Microbiological Effect of Fermented Mexican Oregano (Lippia berlandieri Schauer) Waste, Waste Biomass Valor, 2014, 5, pages 57-63) (cited in IDS), Carre (Carre, US Patent Application Publication No. 2003/0165598), Kalaba (Kalaba, “Comparative Effects of Essential Oils on Growth of Escherichia coli”, Carpathian Journal of Food Science and Technology, 2014, 6(2), pages 5-8) and Tribst (Tribst, “Review: Microbiological quality and safety of fruit juices—past, present and future perspectives”, Critical Review in Microbiology, 2009, 35(4), pages 310-339).
Regarding claims 17-18, 21-28 and 30-31, Barker teaches that a sprouted flaxseed has antimicrobial effect, and can be used in food and beverage ([0056; 0057; 0022; 0064].
Barker is silent regarding the flaxseed being fermented flaxseed. Wu teaches that the presence of cyanogenic glycosides (CGs) in flaxseed severely limits the 
Barker in view of Wu is silent regarding fermented oregano, fermented dextrose and a blend of essential oils of culinary herbs.
Renteria teaches that aqueous extract from fermented Mexican oregano has anti-microbial effect (e.g., bacteriostatic effect) (Abstract; Conclusion; Materials and Method). Carre teaches anti-microbial composition for food comprising maltodextrin, fermented dextrose (e.g., cultured dextrose) and potassium sorbate ([0001; 0029]). Kalaba teaches that essential oil of cinnamon, thyme, fennel and cloves individually or in combination provides antimicrobial effect (e.g., bactericidal effect ) against E. coli, and could achieve adequate guarding and preserving of food (Abstract; page 7, right column).
Barker, Renteria, Carre and Kalaba are all directed to antimicrobial agents that could be used in food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined fermented flaxseed with fermented oregano as disclosed by Renteria, maltodextrin and fermented dextrose, etc. as disclosed by Carre, and a blend of essential oil as disclosed by Kalaba, because as stated in MPEP 2144.06, "it is prima facie obvious to combine two In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Barker in view of Wu, Renteria, Carre and Kalaba teaches using the antimicrobial composition in food and/ beverage but is silent regarding the food or beverage is a fruit and or vegetable based product such as juice recited in claim 18. Tribst teaches that juice contains spoilage and pathogenic microorganisms and the use of preservatives is a valid way to control microbial contamination in juice. Pathogens can be inhibited by synthetic preservatives such as sorbates and benzoates. However consumer association of preservatives with artificial products is resulting in consumer rejection of this type of food processed. The use of natural antimicrobials is an interesting possibility to control juice spoilage (page 326, 3rd para.; Abstract).
Both Barker and Tribst are directed to antimicrobials for food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the antimicrobial composition as disclosed by modified Barker in a juice because using natural antimicrobials to control pathogen is more desirable.
While Barker in view of Wu, Renteria, Carre, Kalaba and Tribst does not specify the proportions of the first, second and third components, the proportions of those preservative components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of the individual preservative components such that they could effectively deliver the 
Barker in view of Wu, Renteria, Carre, Kalaba and Tribst is silent regarding “wherein the fruit and/or vegetable based product has broad-spectrum antimicrobial effects against bacterial, yeast, and mold”. However, given that Barker in view of Wu, Renteria, Carre, Kalaba and Tribst teaches a fruit based product that comprises essentially the same preservative composition as that recited in claim 17, it logically follows that the fruit based product as disclosed by the prior art is able to provide broad-spectrum antimicrobial effects against bacterial, yeast, and mold.
Regarding claim 29, Barker teaches using the supernatant extract of flaxseed ([0064]) and Wu teaches a fermentation step, thus Barker in view of Wu teaches a fermentation supernatant of flaxseed. Further, Renteria teaches a fermentation supernatant of oregano (Conclusion; Materials and Method).The limitation “supernatant results from combined fermentation of flaxseed and oregano” describes how the first components of the preservative composition is achieved, and is thus interpreted as a product-by-process limitation. In the instant case, although modified Barker does not teach a supernatant that results from the combined fermentation of flaxseed and oregano, the final components that comprises the supernatant of fermented flaxseed  and fermented oregano is not materially distinguishable from the claimed component.  As such, modified Barker reads on claim 29.
Regarding claim 32-35
Regarding claim 37, given that Barker in view of Wu, Renteria, Carre, Kalaba and Tribst teaches a fruit based product (e.g., juice) that comprises essentially the same preservative composition as that recited in claim 18, it logically follows that the antimicrobial composition as recited in the prior art is able to prevent microbial growth in the juice for at least 28 days.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Wu, Renteria, Carre, Kalaba and Tribst as applied to claim 17 above, and further in view of Ming US 2003/0108648 (hereinafter referred to as Ming).
Regarding claim 36, Tribst teaches that consumer association of preservatives such as sorbate and benzoate with artificial products is resulting in consumer rejection of this type of food processed (page 326, 3rd para.; Abstract). Ming teaches that the combination of cultured dextrose and maltodextrin absent a sorbate could function as an antimicrobial composition ([0003; 0035-0036]). Both Barker and Ming are directed to antimicrobial compositions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have excluded sorbate from the antimicrobial composition because sorbate is not desired for the aforementioned reason, and combination of cultured dextrose and maltodextrin absent a sorbate could still function as an antimicrobial composition.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (Barker, US Patent Application Publication No. 2004/0191396) in view of Wu (Wu, “An efficient fermentation method for the degradation of cyanogenic glycosides in flaxseed”, Food Additive and Contaminants”, 2012, 29(7), pages 1085-1091), Renteria, (Renteria, “Microbiological Effect of Fermented Mexican Oregano (Lippia berlandieri Schauer) Waste, Waste Biomass Valor, 2014, 5, pages 57-63) (cited in IDS), Ming (Ming, US Patent Application Publication No. 2003/0108648), Kalaba (Kalaba, “Comparative Effects of Essential Oils on Growth of Escherichia coli”, Carpathian Journal of Food Science and Technology, 2014, 6(2), pages 5-8) and Tribst (Tribst, “Review: Microbiological quality and safety of fruit juices—past, present and future perspectives”, Critical Review in Microbiology, 2009, 35(4), pages 310-339).
Regarding claim 38, Barker teaches that a sprouted flaxseed has antimicrobial effect, and can be used in food and beverage ([0056; 0057; 0022; 0064].
Barker is silent regarding the flaxseed being fermented flaxseed. Wu teaches that the presence of cyanogenic glycosides (CGs) in flaxseed severely limits the exploitation of its health benefits and nutritive value, and thus develops an effective fermentation method for degrading CGs with an enzymatic preparation (Abstract; page 1085, left column, first para.; page 1090, para. under “Conclusion”). Both Barker and Wu are directed to flaxseed. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barker by subjecting the flaxseed of Barker to a fermentation step with enzymatic preparation so as to degrade undesirable CGs.
Barker in view of Wu is silent regarding fermented oregano, fermented dextrose and a blend of essential oils of culinary herbs.
Renteria teaches that aqueous extract from fermented Mexican oregano has anti-microbial effect (e.g., bacteriostatic effect) (Abstract; Conclusion; Materials and Method). Ming teaches anti-microbial composition for food comprising maltodextrin and fermented dextrose (e.g., cultured dextrose) ([0003; 0035-0036]). Kalaba teaches that essential oil of cinnamon, thyme, fennel and cloves individually or in combination provides antimicrobial effect (e.g., bactericidal effect ) against E. coli, and could achieve adequate guarding and preserving of food (Abstract; page 7, right column).
Barker, Renteria, Ming and Kalaba are all directed to antimicrobial agents that could be used in food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined fermented flaxseed with fermented oregano, maltodextrin, fermented dextrose and a blend of essential oil as listed above, because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Barker in view of Wu, Renteria, Ming and Kalaba teaches using the antimicrobial composition in food and/ beverage but is silent regarding the food or beverage is a fruit and or vegetable based product such as juice. Tribst teaches that juice contains spoilage and pathogenic microorganisms and the use of preservatives is a valid way to control microbial contamination in juice. Pathogens can be inhibited by synthetic preservatives such as sorbates and benzoates. However consumer association of rd para.; Abstract). Tribst further teaches that the pH of the juice is usually below 4.5 (page 319, right column, bottom para.).
Both Barker and Tribst are directed to antimicrobials for food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the antimicrobial composition as disclosed by modified Barker in a juice that has a pH of below 4.5 because using natural antimicrobials to control pathogen is more desirable.
While Barker in view of Wu, Renteria, Ming, Kalaba and Tribst does not specify the proportions of first, second and third components, the proportions of those preservative components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of the individual preservative components such that they could effective deliver the antimicrobial effects to the fruit juice. As such, the proportions of the preservative components recited in the claim merely obvious variants of the prior art.
Given that Tribst teaches that consumer association of preservatives such as sorbate and benzoate with artificial products is resulting in consumer rejection of this type of food processed (page 326, 3rd
Barker in view of Wu, Renteria, Ming, Kalaba and Tribst is silent regarding “wherein the fruit and/or vegetable based product has broad-spectrum antimicrobial effects against bacterial, yeast, and mold”. However, given that Ba Barker in view of Wu, Renteria, Ming, Kalaba and Tribst teaches a fruit juice that comprises essentially the same preservative composition as that recited in claim 38, it logically follows that the fruit juice as disclosed by the prior art is able to provide broad-spectrum antimicrobial effects against bacterial, yeast, and mold.

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 of the Remarks that the skilled artisan would not have been motivated to disrupt Barker’s sprouting flax seed by instead fermenting the flax seed as suggested by Wu, because such a modification would require a substantial reconstruction and redesign of the Barker’s process which would change the basic principle of Barker.
This argument is not persuasive. The proposed modification is not to replace the sprouting process as disclosed Barker with the fermentation. The modification is to incorporate an extra fermentation process as disclosed by Wu so as to degrade undesirable CGs. Wu further teaches that flaxseed retained the beneficial nutrients, lignans and fatty acids at the same level as untreated flaxseed (Abstract). As such, the modification does not result in a reconstruction or redesign and would not change the basic principle of Barker at all.
Applicant argues on pages 8-9 of the Remarks that the broad-spectrum antimicrobial efficacy of the claimed composition is unexpected in light of the teaching of Renteria. In particular, applicant submits that the example 3 of the specification has shown that treatment 8 which represented the preservative composition of claim 17 has outperformed treatment 11 which lacks fermented flaxseed-oregano in the term of the broad-spectrum antimicrobial effects which demonstrated that it is unexpected that addition of a fermented flaxseed -oregano resulted in the enhanced efficacy against fungi.
This argument is not persuasive. First, the showing in treatment 8 is not commensurate in scope with claim 17. Claim 17 is directed to a fruit/vegetable based product while the showing is about a juice, thus the former is a lot broader than the latter and the result from the narrow juice species does not provide adequate basis for the broad fruit and vegetable product. Also claim 17 is directed to the generic blend of essential oil while the showing is the blend of anise and fennel thus the result of the latter cannot account for the broad blend of essential oil. Second, applicant asserts that the major difference between treatment 11 and treatment 8 is that treatment 8 comprises fermented flax seed-oregano combination while treatment 11 does not have the combination. Applicant appears to have ignored that there are other major differences between the two treatments. For example, treatment 11 has more cultured dextrose blend than claim 8, and treatment 11 has “cultured dextrose blend +” which further comprises more maltodextrin-cultured dextrose and other species such as mustard essential oil, green tea extract and cyclodextrin ([0029;Table 3). As such, one cannot necessarily conclude after comparing the two treatments that the superior result 
Further, Applicant’s attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

	
In the instant case, there is no proper showing that could establish a synergic effect or a coaction between the fermented flaxseed + fermented oregano, or between component 1 + component 2 + component 3. Therefore, the office has determined the showing is not sufficient to rebut the prima facie case of obviousness.
Applicant argues on page 10 of the Remarks that the cited art fails to teach the recited amount of the components.
This argument is not persuasive. As set forth in the instant office action, while the cited art does not specify the proportions of first, second and third components, the amounts of them are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of the individual preservative such that they could effective provide the antimicrobial effects. As such, the proportions of the preservative components recited are merely obvious variants of the prior art.
Applicant argues on page 10 of the Remarks that cited art fails to teach the pH as recited in claim 32-35.
This argument is not persuasive. As set forth in the instant office action, Tribst teaches the claimed pH.
Applicant’s argument on page 10-11 of the Remarks regarding cited reference does not teach the limitation that the component does not contain sorbate is moot in view of the rejection of claim 36 set forth in the instant office action.


Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791